Citation Nr: 1111498	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  05-24 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for residuals of a fracture of the Hamate bone of the right hand.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).




ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from August 1972 to February 1978.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In January 2009, the Board remanded the claim to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  This additional development included obtaining the Veteran's Social Security Administration (SSA) records and his VA outpatient treatment records since January 2008.

After obtaining this additional evidence and considering it, the AMC issued a supplemental statement of the case (SSOC) in January 2011 continuing to deny the claim and returned the file to the Board for further appellate review.

That January 2011 SSOC also addressed claims for ratings higher than 10 percent for ring, long and index finger disabilities of the right hand.  The Veteran had initiated a timely appeal of these other claims by filing a notice of disagreement (NOD) in August 2008 requesting higher initial ratings for these disabilities.  See Fenderson v. West, 12 Vet. App. 119 (1999).  But since receiving that SSOC (which, in actuality, was a statement of the case (SOC) concerning these claims rather than a supplemental SOC (SSOC)), the Veteran has not filed a timely substantive appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect an appeal of these additional claims to the Board.  See 38 C.F.R. § 20.200 (2010).


Absent the perfection of a timely appeal of these other claims, the Board has the discretionary authority not to consider them.  The United States Court of Appeals for Veterans Claims (Court/CAVC) has held that the formality of perfecting an appeal to the Board is part of a clear and unambiguous statutory and regulatory scheme requiring the filing of both a NOD and formal appeal (VA Form 9 or equivalent statement).  When an Appellant fails to file a timely appeal, and does not request an extension of time in writing before the expiration of time for the filing of the substantive appeal, he is statutorily barred from appealing the decision of the agency of original jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  Under 38 U.S.C.A. § 7105(d)(3), questions as to timeliness or adequacy of response shall be determined by the Board.  See also Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a NOD, SOC, and VA Form 9 [substantive appeal], the Board is not required, and in fact, has no authority, to decide the claim).  And see Bowles v. Russell, 551 U.S. 205 (2007) (holding that jurisdictional time periods for taking an appeal may not be extended for equitable reasons).  But see, too, Percy v. Shinseki, 23 Vet. App. 37 (2009) (indicating 38 U.S.C. § 7105(d)(3) does not operate as a mandatory jurisdictional bar precluding the Board from considering an appeal where the substantive appeal is untimely, rather, in light of the use of the term "may" in this statute, just gives the Board this discretionary authority not to).  So the only claim currently at issue before the Board concerns the rating for the Veteran's right hand disability, not also those for the ring, long and index fingers on this hand.

And as for the claim for a TDIU, the Board is remanding - rather than merely referring, this derivative claim to the RO via the AMC.  Whereas the Board is going ahead and deciding whether the Veteran is entitled to a higher rating for his right hand disability.  VA's Office of General Counsel has indicated that remanding a derivative TDIU claim does not preclude the Board from going ahead and deciding the claim for a higher rating for the disability that formed the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).


FINDING OF FACT

The Veteran's right hand and wrist disability is manifested by painful motion in all directions and X-ray evidence of degenerative arthritis, but this hand and wrist are not ankylosed.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent for the right hand and wrist disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 5214 and 5215 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).


These VCAA notice requirements apply to all five elements of a claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a SOC or SSOC, such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U. S. Supreme Court has clarified that VCAA notice errors are not presumptively prejudicial, rather, should be determined based on the facts of each individual case.  Moreover, as the pleading party, the Veteran, not VA, has this burden of proof for showing there is a VCAA notice error in timing or content and, furthermore, that it is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in July 2004.  The letter informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  A more recently issued February 2007 letter complied with Dingess by as well discussing the downstream disability rating and effective date elements of the claim.  And of equal or even greater significance, since providing that additional Dingess notice, the claim has been readjudicated in the January 2011 SSOC - including considering the additional evidence received in response to that additional notice.  See again Mayfield IV and Prickett, supra.  So the timing defect in the provision of that additional notice has been rectified.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  Pursuant to the Board's January 2009 remand directive, his SSA and VA outpatient treatment records were obtained.  So there was substantial compliance with that remand directive.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  He also had VA compensation examinations to assess the severity of his disability.  These examinations were in September 2009 and February 2010, so relatively recently, and when considered along with his SSA and VA outpatient treatment records, provide the information needed to properly rate his disability.  See, e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995);VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991); 38 C.F.R. § 3.327(a) (2010).  

The Board realizes the September 2009 VA examiner could not complete electromyogram (EMG)/nerve conduction study (NCS) of the Veteran's right upper extremity to further assess his complaints of right hand numbness.  But, nonetheless, that examiner provided medical comment against the possibility that such neuralgia, even if present, is due to the service-connected right hand disability.  Instead, both the September 2009 and January 2008 VA examiners indicated the neurologic impairment of the right upper extremity is due in part to neuropathy stemming from a cervical spine disability involving degenerative disc and joint disease (DDD/DJD), which is not service connected.  Consequently, additional examination to evaluate the severity of the right hand disability is not warranted because there is sufficient evidence, already of record, to fairly make this determination.  See 38 C.F.R. § 4.2.  Therefore, the Board finds that VA has complied with the duty-to-assist requirements and may proceed with the adjudication of this claim.


II.  Analysis-Entitlement to a Rating higher than 10 Percent for the Right Hand Disability

Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

But the Court also has explained that, in determining the present level of disability, it may be necessary to "stage" the rating if the factual findings show distinct time periods where the service-connected disability has exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from one year before the claim for a higher rating was filed until VA makes a final decision on the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The current rating for the Veteran's right hand and wrist disability is 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5215, for limitation of motion of the wrist.

The relevant medical and other evidence in the file, including the report of his February 2010 VA examination, shows he is right handed (right hand dominant).  So the disability is affecting his major, rather than minor, hand and wrist.

When determining the severity of a musculoskeletal disability, which is at least partly rated on the basis of range of motion, VA must consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively shown due to the extent of his pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when his symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  If, however, a Veteran is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80 (1997).

In addition to these types of symptoms, other considerations include whether there is swelling, deformity or atrophy from disuse.  38 C.F.R. § 4.45.

Normal range of motion in the wrist is 70 degrees of dorsiflexion (extension), 80 degrees of palmar flexion, 80 degrees of forearm supination, and 85 degrees of forearm supination.  See 38 C.F.R. § 4.71a, Plate I.

Under DC 5215, a 10 percent rating, which is the maximum possible rating, is warranted when there is limitation of motion of the wrist with dorsiflexion less than 15 degrees or with palmar flexion limited in line with the forearm.  38 U.S.C.A. § 4.71a, Diagnostic Code 5215.  And since the Veteran is already receiving the maximum possible rating under this diagnostic code, he must look elsewhere to another code to receive a higher rating or show he is entitled to additional compensation on an extra-schedular basis.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

One other potentially applicable code is Diagnostic Code 5214.  This code concerns ankylosis of the wrist and provides for a higher 30 percent rating for the major wrist if there is favorable ankylosis in 20 to 30 degrees dorsiflexion.  An even higher 40 percent rating requires ankylosis of the major wrist in any other position, except favorable.  And the highest possible rating of 50 percent requires unfavorable ankylosis of the major wrist in any degree of palmar flexion, or with ulnar or radial deviation.  38 U.S.C.A. § 4.71a, Diagnostic Code 5214.

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

But, quite simply, there is no objective indication of any ankylosis of this wrist, either favorable or unfavorable.  Rather, the February 2010 VA examination revealed the Veteran was able to move his right wrist in dorsiflexion to 20 degrees, palmar flexion to 30 degrees, radial deviation to 5 degrees, and ulnar deviation to 15 degrees.  Thus, since he is able to move this wrist in all directions, albeit not with normal range of motion and experiences pain on motion, this wrist is not, by definition, ankylosed.  See id.  Similarly, he was able to demonstrate right wrist motion in all directions during his prior July 2004 and January 2008 VA examinations.  Indeed, the February 2010 VA examiner specifically indicated there was no joint ankylosis, although an X-ray taken during that evaluation confirmed the Veteran has degenerative arthritis in this wrist.  But, even so, he has to have X-ray involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, to warrant a higher 20 percent rating (rather than a 10 percent rating) under 38 C.F.R. § 4.71a, Diagnostic Code 5003, for this degenerative arthritis.  Moreover, a review of his SSA and VA outpatient treatment records does not show he has the ankylosis required for a higher 20 percent rating under Diagnostic Code 5214.


The Board also has considered the impact of functional loss, weakened movement, excess fatigability, incoordination and pain.  Deluca, 8 Vet. App. at 206-07.  Indeed, the Veteran has complained of pain in his right hand and resultant trouble gripping items with this hand, and his painful right wrist motion and decreased grip strength have been noted by the January 2008 and February 2010 examiners.  However, because he already has the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider 38 C.F.R. §§ 4.40 and 4.45.  See again Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

There additionally is no objective evidence that his right hand disability causes any neurological impairment.  Although the September 2009 VA examiner observed neuralgia in the right upper extremity, he also clarified that this "neuralgia of the right upper extremity is less likely as not (less than 50/50 probability) caused by or a result of [the] crush injury to [the Veteran's] right hand," referring to the service-connected disability and associated residuals.  Instead, this VA examiner explained that the Veteran's non-service-connected cervical spine DDD/DJD is likely a contributing factor to neurologic complaints of the right upper extremity.  Similarly, the January 2008 VA examiner, noting clinical findings of neuropathy and cervical spine X-ray findings of disc space narrowing, commented that this numbness in the right upper extremity is suggestively due to cervical spine radiculopathy.  So this neurological impairment in the right upper extremity has been attributed to factors unrelated to the service-connected right hand and wrist disability.  This neurological impairment, therefore, cannot serve as grounds for increasing the rating for the right hand and wrist disability because it is not service connected or part and parcel of this right hand and wrist disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

There is no basis to "stage" the rating under Hart, either, because the right hand and wrist disability has never been more than 10-percent disabling at any time since May 2003 (one year prior to filing the claim in May 2004).  And since, for the reasons and bases discussed, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2010).  See also Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no evidence that this disability, alone, has markedly interfered with the Veteran's ability to work, meaning above and beyond that contemplated by his 10 percent schedular rating, also keeping in mind that he has additional (separate) 10 percent ratings for the ring, long, and index fingers on this hand, and a still additional (separate) 0 percent rating for the little finger on this hand.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).

As will be further explained in the REMAND that follows, there is a derivative TDIU claim, which necessarily requires considering whether he is incapable of obtaining and maintaining substantially gainful employment, but on account of all of his service-connected disabilities - so not just the one affecting his right hand and wrist or even those affecting the fingers on this hand.

Furthermore, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations, suggesting he is not adequately compensated for this right hand and wrist disability by the regular rating schedule.  His evaluation and treatment has been primarily - if not exclusively, on an outpatient basis, not as an inpatient, much less frequent inpatient.  So referral of this claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The claim for a rating higher than 10 percent for the right hand and wrist disability is denied.


REMAND

There have been contentions by the Veteran and his former employer, as well as some medical findings, suggesting the Veteran may be unemployable due to his service-connected disabilities, so including on account of his right hand and wrist disability.  In particular, according to report of the February 2010 VA examination, he has been unemployed since 2006, so for several years now.  That February 2010 VA examiner objectively noted the Veteran has significant occupational impairment from his service-connected residuals of a right hand hamate bone fracture disability, specified as "decreased manual dexterity, problems with lifting and carrying, and pain."  See also the prior January 2008 VA examination report.  As well, the February 2008 SSA disability examination report noted the Veteran had severe loss of grip strength and persistent pain in his right hand.  Moreover, the Veteran's former employer indicated the Veteran had performance problems due to his right hand disability, in his capacity as a construction manager.  See July 2005 employer's statement.  The record therefore has raised the additional issue of whether he is entitled to a TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

But the RO has not considered this derivative claim, much less denied it.  So it would be potentially prejudicial for the Board to consider this derivative TDIU claim in the first instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Therefore, the RO or AMC initially should address whether a TDIU is warranted either on a schedular or extra-schedular basis.  See 38 C.F.R. § 4.16(a) and (b).  With regard to whether a TDIU is warranted on an extra-schedular basis, the matter would have to be referred to the Director of Compensation and Pension Service because the Board is precluded from assigning an extra-schedular rating in the first instance.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

Accordingly, this derivative TDIU claim is REMANDED for the following development and consideration:

1.  Send the Veteran a VCAA letter apprising him of the type of evidence and information needed to substantiate his derivative TDIU claim, including apprising him of his and VA's respective responsibilities in obtaining this supporting evidence.

2.  Have the Veteran examined to determine the effects of his service-connected disabilities on his ability to obtain and maintain substantially gainful employment consistent with his prior work experience, level of education and training.  

Service connection is currently in effect for the following disabilities:  vascular headaches (10 percent); residuals of a fractured Hamate bone of the right hand (the major hand) (10 percent); right ring finger disability (10 percent); right long finger disability (10 percent); right index finger disability (10 percent); right little finger disability (0 percent); keratitis of the left eye (0 percent); residuals of bilateral otitis media, no deafness (0 percent); and chronic vasomotor rhinitis (0 percent).  He has had a combined 40 percent rating for these several disabilities effectively since May 18, 2004.  

The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical, occupational, and other history.

The Veteran is hereby advised that failure to report for this scheduled examination, without good cause, will have adverse consequences on this pending claim.  38 C.F.R. § 3.655 (2010).

3.  Then adjudicate this derivative TDIU claim in light of this additional evidence.  Consider whether the Veteran is entitled to this benefit on both a schedular and extra-schedular basis, so not just under § 4.16(a) but also § 4.16(b).  The latter requires referring the matter to the Director of Compensation and Pension Service.  If a TDIU is not granted, send the Veteran an SSOC and give him time to submit additional evidence and/or argument in response before returning this derivative claim to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


